Exhibit2.2 CONTINGENT VALUE RIGHTS AGREEMENT THIS CONTINGENT VALUE RIGHTS AGREEMENT, dated as of July 16, 2013 (this “ Agreement ”), is entered into by and among Spectrum Pharmaceuticals, Inc., a Delaware corporation (“ Parent ”), Talon Therapeutics, Inc., a Delaware corporation (the “ Company ”) and Corporate Stock Transfer, Inc., as Rights Agent (the “ Rights Agent ”). RECITALS A.Parent, Eagle Acquisition Merger Sub, Inc., a Delaware corporation and wholly owned subsidiary of Parent (“ Merger Sub ”), and certain stockholders of the Company (the “ Principal Stockholders ”) have entered into a Securities Purchase Agreement dated as of the same date herewith (as amended from time to time, the “ Stockholder Purchase Agreement ”), pursuant to which such Principal Stockholders shall sell to Merger Sub, and Merger Sub shall purchase from such Principal Stockholders, certain shares of Company Common Stock and warrants to purchase Company Common Stock owned by such Principal Stockholders. B.Parent, Merger Sub, and the Company have entered into a Stock Purchase Agreement dated as of the same date herewith (as amended from time to time, the “ Purchase Agreement ”), pursuant to which Merger Sub will merge with and into Company (the “ Merger ”), with the Company surviving the Merger as a wholly owned subsidiary of Parent. C.Pursuant to the Stockholder Purchase Agreement and the Purchase Agreement, Parent has agreed to provide to the Company’s stockholders the right to receive contingent cash payments as hereinafter described. AGREEMENT The parties to this Agreement, for and in consideration of the premises and the consummation of the transactions referred to above, intending to be legally bound, hereby mutually covenant and agree, for the equal and proportionate benefit of all Holders (as defined below), as follows: SECTION 1 DEFINITIONS Definitions . Capitalized terms used but not otherwise defined herein shall have the meanings ascribed thereto in the Purchase Agreement. The following terms shall have the meanings ascribed to them below: “ Acting Holders ” means, at the time of determination, Holders of a majority of the outstanding CVRs. “ Board Resolution ” means a copy of a resolution certified by a duly authorized officer of Parent to have been duly adopted by the Parent Board and to be in full force and effect on the date of such certification, and delivered to the Rights Agent. “ Closing Date ” shall have the meaning provided in the Purchase Agreement. “ CVRs ” means the rights of Holders to receive contingent cash payments pursuant to the Purchase Agreement and this Agreement. “ Diligent Efforts ” means, with respect to any Product, commercially reasonable efforts of a Person to carry out its obligations, and to cause its Affiliates and licensees and sublicensees to carry out their respective obligations, using such efforts and employing such resources normally used by Persons of comparable resources in the specialty pharmaceutical business relating to the research, development or commercialization of a product, that is of similar market potential at a similar stage in its development or product life, taking into account issues of market exclusivity, product profile, including efficacy, safety, tolerability and convenience, the competitiveness of alternate products in the marketplace or under development, the availability of existing forms or dosages for other indications, the launch or sales of a similar product by such Person or third parties, the regulatory environment and the profitability of the applicable product (including pricing and reimbursement status achieved), and other relevant factors, including technical, commercial, legal, scientific and/or medical factors. Factors beyond the reasonable control of a Person, including without limitation, regulatory delays, safety findings, unforeseen technical challenges, the failure of a Product to meet necessary scientific or regulatory endpoints, and force majeure events shall be taken into account when evaluating whether a Person’s efforts hereunder constitute Diligent Efforts. Notwithstanding anything to the contrary, Parent, and any successors and/or assigns of Parent to whom this Agreement or any rights thereto are assigned, shall have sole discretion and decision making authority over how much to invest in the Products and whether and on what terms, if any, to enter into (i)a license or sale agreement related to the Products, or (ii)any other arrangement, plan, program, or agreement for the development, marketing or sale of the Products. “
